DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Request for Continued Examination
A ‘Request for Continued Examination’, on 28 January 2022, under 37 C.F.R. 1.114, including the fee set forth in 37 C.F.R. 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. 1.114, and the fee set forth in 37 C.F.R. 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. 1.114.  
	The ‘Response to Final Office Action’, filed 28 January 2022, has been ENTERED and the presented allegations/arguments have been fully considered.

Status of Claims
	Claims 1-63 are canceled.
	Claim 88 is amended.

Terminal Disclaimer
The ‘Terminal Disclaimer’, filed 28 January 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The ‘Response to Final Office Action’, filed 28 January 2022, submits the ‘Terminal Disclaimer’, filed on 28 January 2022, over U.S. Patent No. 8,067,214; U.S. Patent No. 8,357520; U.S. Patent No. 8,969,054; and U.S. Patent No. 9,487,803 are sufficient to render the double patenting rejection moot. In view of the filing of the ‘Terminal Disclaimer’, these ‘Double Patenting’ rejections are withdrawn.
The most relevant identified references are Valentin et al. (Production of poly(3-hydroxybutyrate-co-4-hydroxybutyrate) in recombinant Escherichia coli grown in glucose. 1997. Journal of Biotechnology. Vol. 58, p33-38; ‘PTO-892’, mailed 12 June 2018; “VALENTIN”) and U.S. Patent No. 6,117,658 (‘Information Disclosure Statement’, filed 11 December 2018; “DENNIS”). VALENTIN describes the construction of a recombinant E. coli strain having introduced therein 4-hydroxybutyrate dehydrogenase. DENNIS discloses the production of poly-B-hydroxyalkanoates (PHAs) comprising 4-hydroxybutyrate monomer units (4-HB) through the preparation of a non-naturally occurring microbial organism. (Abstract; Col. 1, lines 12-18; Col. 3, lines 22-25.) However, neither VALENTIN nor DENNIS, alone or in combination, teaches or suggests the claimed “A non-naturally occurring microbial organism having 4-hydroxybutanoic acid (4-HB) biosynthetic pathway, said pathway comprising 
In view of the ‘Terminal Disclaimer’, filed 28 January 2022, along with the allegations/arguments presented in the ‘Response to Final Office Action’, filed 28 January 2022, the claims have overcome all grounds of rejection in the ‘Final Office Action’, mailed 01 January 2022. No other grounds for rejection are present.
No pending United States applications have been identified with claims directed to the same invention as claimed herein.
Therefore, claims 64-90 are deemed allowable.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636